Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received December 21, 2020. Claims 1, 3-7, 17, 19 and 21-22 have been amended. Claims 2 and 18 have been cancelled. Therefore, claims 1, 3-17, 19, and 21-22 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the Claim Objections, 35 USC § 112 and 35 USC § 103  rejections set forth in the previous office action dated October 20, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1, 3-17, 19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis: 


This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using “electronic system, storage medium, databases and processor” that are only mentioned in preambles to perform all of the receiving biomedical documents comprising an identifier of the target or an identifier of the disease or identifiers of the target and of the disease; specifying an offset, the offset time indicating a time interval ahead of the performing of the prediction; specifying a time window of predefined duration, the window ending at the begin of the offset time; extracting a plurality of features selectively from the ones of the received documents published during said time window; providing a classifier having been trained on a set of training features extracted from a set of biomedical training documents, the training documents published within a training time window ending at the begin of the offset time ahead of a moment the outcome of one or more training studies on training target-disease- pairs was disclosed; performing the prediction by executing the classifier, thereby providing the extracted features as input to the classifier; outputting a result of the classifier, the result predicting the efficacy of the drug directed at the target to treat the disease, wherein the offset time is one of a plurality of different, predefined offset times and the classifier is one of a plurality of trained classifiers having been trained on training features extracted from biomedical training documents published within a, training time window, the training time windows of each of the classifiers ending at a different training offset time ahead of the moment the outcome of one or more training studies on training target-disease-pairs was disclosed, the method further comprising, for each of the predefined offset times;  specifying a further time window of the predefined duration, the further time window ending at the predefined offset time; extracting a plurality 
Claims 1, 17, 21 and 22 do not have additional limitations in the body of the claims. The “electronic system, storage medium, databases and processor” that are revealed, are only mentioned in the preambles. Looking to the specification, these components are described at a high level of generality (¶ 140; An "electronic system" as used herein is a data processing system comprising a storage medium and one or more processors for processing data stored in the storage medium. For example, the electronic system can be a standard computer system, a server system or a cloud computer system). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount 
Dependent claims 3-16, 19 and 21 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 3-17, 19 and 21-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed December 21, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) By only extracting features for a given (further) time window that were not previously extracted for an overlapping different (further) time window, and storing those extracted features, the given time window (as well as all time windows that overlap with other time windows) may be processed faster and with less computational overhead by using a combination of previously stored extracted features associated with different (further) time windows overlapping the given time window and those extracted features that were not previously extracted for the overlapping different (further) time windows.

Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to argument (1), Examiner respectfully disagrees. As stated in previous Office Action, the claims remain to lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kutzko et al. Pub. No.: US 20200273578 A1; Invention relates to the field of systems and methods for providing cost effective healthcare that is individually personalized.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626